AMENDMENT TO FUND SUB-ADMINISTRATION AND ACCOUNTING AGREEMENT THIS AMENDMENT dated March 27, 2009 to the Fund Sub-Administration and Accounting Agreement dated November 1, 2007 (the “Agreement”), by and between The Bank of New York Mellon (formerly known as The Bank of New York) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective after the close of business on April 25, 2008, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively; WHEREAS, effective after the close of business on April 25, 2008, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Concentrated Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Small Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Small Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Mid-Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Mid-Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Developing Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Strategic Small Company Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Select Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Fund, respectively; and WHEREAS, effective April 29, 2008, the Old Mutual Large Cap Growth Concentrated Fund was renamed Old Mutual Large Cap Growth Fund. NOW THEREFORE, the parties agree as follows: 1. Appendix A to the Agreement shall be replaced with the Amended Appendix A attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL CAPITAL, INC. THE BANK OF NEW YORK MELLON By: /s/ Mark E. Black By: /s/ Joseph F. Keenan Name: Mark E. Black Name: Joseph F. Keenan Title: Chief Financial Officer Title: Managing Director AMENDED EXHIBIT A
